Following closely, as it
does, on the heels of last week’s High-level Plenary
Meeting, the remainder of the sixtieth session of the
General Assembly is challenged to take steps towards
the early implementation of the agreed outcome. In the
eyes of many, the summit document (resolution 60/1)
is less than satisfactory in terms of both its scope and
its substance. Nonetheless, it represents a common
platform on which we can build further to reach higher
levels of international cooperation.
To you, Mr. President, my dear friend, falls the
task of spearheading that enterprise. Your outstanding
diplomatic experience assures us all that you will
succeed in the mandate given to you. If I am to give
you any advice on how you should now proceed, I
would simply echo — and then perhaps very slightly
paraphrase — the words of Dag Hammarskjöld, your
compatriot and former Secretary-General, when he
said, “Never measure the height of a mountain until
you have reached the top”. To this I would add, then
you will see that the climb was not all that bad.
We owe a debt of gratitude to His Excellency
Mr. Jean Ping of Gabon, the outgoing President, for his
effective stewardship of the work of the Assembly
during the fifty-ninth session. To the Secretary-General
I wish to express our appreciation for his effort to
equip our Organization for the challenges that we
confront today.
I would also like to offer our appreciation and
thanks to our host country, the United States, and to
renew to it our assurances of sympathy with regard to
the severe losses suffered in the wake of Hurricane
Katrina.
As was stated earlier by President Jagdeo of
Guyana (see A/60/PV.8), international development
goals — and especially the Millennium Development
Goals, which were set at the Summit five years ago and
which we have just reviewed — remain an important
benchmark for global development. Aimed at securing
the important prerequisites for our economic and social
advancement in such areas as health, education and
other basic services, they must be fully embraced and
pursued by the international community.
My own country has been diligent in working
towards those objectives. Through a visionary poverty-
reduction strategy and the allocation of more resources
to the social sector, we have been able to improve the
lot of the disadvantaged among our population and
enlarge their opportunities for a better life.
Unfortunately, however, further progress is now being
jeopardized by a number of untoward developments.
Among these has been the recent revision of Europe’s
agriculture policy, and more particularly the European
Commission’s proposal to drastically reduce the price
for the sugar exports of African, Caribbean and Pacific
States. That proposal, if implemented, will seriously
affect our own sugar industry and will plunge many of
our people who depend on it into extreme poverty.
Our economy stands to lose some $40 million per
year, a sum that nullifies the $8 million which we will
have received as a result of the recent Group of Eight
decisions on debt relief. The result is an example of the
skewed and often incoherent policies pursued by some
developed countries. Without consultation or warning,
they adopt measures that wreak enormous havoc on the
economies of developing countries, particularly the
small and the vulnerable.
The only hope on the horizon for us lies in the
promise held out by several recent initiatives, such as
the Millennium Challenge Account of the United
States, the International Finance Facility of the United
Kingdom, the Action Against Hunger and Poverty
Initiative, led by Brazil and other States, and, more
latterly, the levy on air travel suggested by France and
11

others for the financing of development. As the review
of the Millennium Development Goals has revealed, an
additional $50 billion will be needed annually to reach
the targets set. New and additional resources are
therefore clearly required if we are to make any impact
on global poverty.
While we in the developing world would prefer to
rely on trade instead of aid for our development, the
prospects for improving our position are bleak. The
road from Cancún to Dalian to Hong Kong has been
tedious, strewn with obstacles and, now, highly
uncertain. As in New York, developed countries seem
content with making broad declarations rather than
specific commitments. The calls by small economies
for special and differential treatment have thus far been
only grudgingly acknowledged. Yet, without full regard
for paragraph 35 of the Doha Declaration, countries
like mine are likely to be further marginalized by the
global economy.
Economic and social progress will come to the
developing world only when its countries are allowed
to have a say in the decision-making on development
issues. The chapter in the 2005 Human Development
Report on our interdependent world quotes an African
proverb that states that “Until the lions have their
historians … tales of hunting will always glorify the
hunter” (p. 113). It is therefore time for the developing
world, which has long been considered only an object
in the development process, to be given a more active
and participatory role in the process. Only then will we
be able properly to address the outcome of our policies.
Many of the prescriptions for poverty eradication
have been based on the time-worn theory of
development that posits that the increasing economic
prosperity of the developed world will eventually raise
the standard of living for all States — that is to say,
that a rising tide lifts all boats. But any serious analysis
of that development paradigm as it has functioned over
the past several decades will amply demonstrate that
that is a very flawed concept. The gap between rich
and poor countries continues to widen, a reality to
which the 2005 Human Development Report amply
testifies.
There therefore has to be a serious global
rethinking of what constitutes real and sustainable
development. We cannot avoid the conclusion that
while the realization of the Millennium Development
Goals will provide the necessary foundation for
development, true economic and social progress cannot
be achieved in the absence of a more comprehensive
policy framework that encompasses significant
assistance and investment flows, wider debt relief,
more equitable trade and economic cooperation and the
transfer of science and technology for development
purposes. That realization has led my Government to
advocate at the United Nations the promotion of a new
global human order: a more comprehensive and holistic
strategy based on equity and social justice.
With regard to the second major area of concern
addressed in the Secretary-General’s report entitled “In
larger freedom” (A/59/2005) — namely, the issues of
democracy, human rights and security — let me say
that Guyana, as a newly restored democracy, fully
supports the promotion of all fundamental human
freedoms and values. After all, they constitute the
bedrock of the United Nations Charter and the basic
rights of our peoples. We therefore welcome the
initiative to establish a Democracy Fund to propagate
the democratic ideal, as well as the setting up of a
Human Rights Council to replace the current
Commission on Human Rights.
Raising the status of the Commission on Human
Rights can do much to enhance respect for human
rights. We are concerned, however, about the
representative character of the proposed Council and
would be seriously distressed if it were to emerge as an
elite directorate sitting in judgement of other States
deemed to be less than equal. The holier-than-thou
attitude of some countries on matters relating to
democracy and human rights is not acceptable in an
Organization founded on the principles of the equality
of States, mutual understanding and respect. No one is
perfect, and we all fall short of the glory of God. It
would therefore be imperative for the General
Assembly, in its further consideration of that proposal,
to carefully examine such issues as the criteria for
membership, size and voting procedures, in order to
ensure that the principles of the Charter are not
vitiated.
Finally, there is the third leg of the report’s
thematic tripod, namely, security. As is now
universally recognized, security is a sine qua non for
the protection of democracy and human rights, as well
as for the promotion of development. It is therefore
essential, in view of the vast array of threats to
international peace and security, that we mount the
necessary defences against the spread of terrorism,
12

transboundary crime, arms and drug trafficking,
disease and the increasing incidence of natural
disasters, which must now be an integral process of our
development analysis. Unfortunately, however, the cost
of such measures takes a very heavy toll on our limited
human and financial resources — resources that can be
better spent in the area of development.
To illustrate the challenge we face, let me cite the
case of my own country, which, after suffering a
disastrous flood earlier this year that led to a loss of
almost 60 per cent of our gross domestic product
(GDP) — according to an assessment by the Economic
Commission for Latin America and the Caribbean —
now faces spiralling oil prices, amounting, in terms of
expenditure, to 24 per cent of GDP and heavy revenue
loss to our sugar-export earnings. How can one speak
meaningfully in such circumstances of achieving the
Millennium Development Goals? Small countries like
ours have to find solutions to these pressing problems,
or else run the risk of being thrust further back into
underdevelopment.
For several decades now, we have been seeking to
reform the United Nations system to make it more
responsive to the challenges of our times. To some
extent we have succeeded in our effort but, clearly,
much more remains to be done. We therefore urge the
President to hold to his promise and to pursue the
revitalization of the General Assembly, the most
democratic and representative of the United Nations
organs, to enable it to promote the high principles and
purposes of the Charter. The potential of the
Assembly’s role in fighting the scourge of war and
promoting development is yet to be fully explored and
exploited. At the same time, it is necessary to bring
development issues, which are now largely the purview
of multilateral financial institutions, more fully within
the ambit of the United Nations, particularly the
Economic and Social Council, where developing
countries can have a greater voice on matters
pertaining to their welfare.
Of some urgency is the reform of the Security
Council, the organ responsible for the maintenance of
international peace and security. It is time that the
Council be made more equitable in its composition,
more democratic in its decision-making and more
effective in its operation. The deliberations of the
relevant working group have generated wide-spread
agreement on the need for expansion of the Council’s
membership. The various permutations have been
explored, and all options are on the table. We are now
offered a historic opportunity to reform the Council —
an opportunity that, if not taken now, may not soon
come our way again. My delegation therefore urges the
Assembly to expedite and conclude its work in this
area.
The latest proposal for an advisory Peacebuilding
Commission is a welcome one, since there is a clear
relationship between conflict and development. Much
too often, the gains made in the area of conflict
resolution are rapidly negated by the lack of
accompanying measures to preserve stability and
encourage development. Such a commission, if
properly conceived and constituted, can usefully
complement and optimize the work of the principal
organs of the United Nations.
In the end, however, if we are to achieve a
stronger, more democratic and effective United
Nations, we will have to go beyond the reform of its
organs and agencies to a reform of the attitudes and
behaviour of States, which, while giving lip service to
such concepts as partnership, cohesion and
interdependence, fail to practice those virtues in their
relations with other States. There is always a vast
divide between declarations and deeds. Yet, the
implementation of the common agenda that we have set
ourselves at the sixtieth session is not possible without
a greater commitment to change.
As the 2005 Human Development Report states, it
cannot be business as usual for the United Nations. The
Millennium Declaration must be more than a paper
promise. We need to
“mobilize the investment resources and develop
the plans needed to build the defences that can
stop the tsunami of world poverty”. (2005 Human
Development Report, p. 2)
That is the challenge issued to the sixtieth session
of the General Assembly, and the yardstick by which
its success will be judged. For the sake of the billions
who continue to live in fear and want, we must seek to
achieve that larger freedom that is the birthright of all
humankind.